DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 August 2020 has been entered.
Response to Amendment
This action is in response to Applicant’s amendment and Request for Continued Examination filed 12 August 2020
The amendment filed 12 August 2020 does not place the application in condition for allowance.
Status of Claims
Claims 1, 21, and 25 were amended in the amendment filed 12 August 2020.
Claims 7 and 8 are withdrawn from consideration.
Claims 1, 2, 4, 9–12, 14–19, and 21–25 are pending before the Office and currently examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 9–12, 14–19, and 21–25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation of “the flat portion angles the corresponding cable away from the first draw latch or the second draw latch” (lines 19–20). Applicant points to Fig. 16 and paragraph 00108 of the original specification to support the limitation. However, the Examiner notes Fig. 16 does not depict the connector in conjunction with the latch, nor show how the connector is angled away from the latch(es). Furthermore, paragraph 00108 and Fig. 17 while showing an angled configuration, does not, without more, show how this portion allows for the angling of the connector away from the draw latch, e.g. 1520, as claimed, nor what type of “angling away” of the connector from the draw latch is contemplated or required.
Claims 2, 4, 9–12, 14–19, and 21–25 are rejected as being dependent upon rejected claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 9–12, 14–19, and 21–25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “the flat portion angles the corresponding cable away from the first draw latch or the second draw latch” (lines 19–20). Applicant points to Fig. 16 and paragraph 00108 to support this limitation; Fig. 17 also depicts the flat portion angle. However, it is unclear in what way this configuration is angling the connector away from the draw latch(es) as claimed. Clarification is required.
Claims 2, 4, 9–12, 14–19, and 21–25 are rejected as being dependent upon rejected claim 1, for the incorporation of said indefinite language, and for failing to clarify said indefinite language.
Claim 10 recites the limitation “at layer comprising polyethylene and copper”. It is unclear if this limitation refers to the layer comprising polyethylene and copper recited in claim 1 or a separate and distinct layer from that of claim 1. Clarification is required.
Claim 10 recites the limitation "the at least one additional layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation “the correct orientation of the corresponding cable is a thirty degree angle relative to the base”. In view of the specification, namely paragraph 01008 and Fig. 17, it is unclear how the cable is at a 30 degree angle to the base, when the connector is positioned at a 30 degree angle relative to the base. It is unclear how the cable is also 30 degrees from the base and in which direction/plane. Clarification is required. For purposes of examination, the Examiner will interpret the limitation as open to the connector or the cable.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 10, 14-16, 19, 21-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable Reade et al. (US 2012/0025766 A1; hereinafter “Reade”) in view of Andrejkovics et al. (US 6,546,873 B1; hereinafter “Andrejkovics”), Richardson et al. (US 2010/0008028 A1; hereinafter “Richardson”), Hokari (JP 2004-103248; hereinafter “Hokari”), and Sonta (US  (page entitled 3 Prong Australia AC Power Cord; hereinafter “Australia Power Cords”) is relied upon by the Examiner.
Regarding claim 1, Reade teaches a battery housing unit (battery box 10; abstract and Figs. 1-4) comprising: 
a lid (lid 20; ¶¶ 0076-0077); 
a base (base shell 12; ¶¶ 0076-0077); and 
a plurality of electrochemical battery cells removably provided within the base (removable battery 14; ¶¶ 0001-0003, 0037, 0076, and 0092), wherein the plurality of electrochemical battery cells are operable to store chemical energy (i.e. electrochemical battery cells; ¶ 0003); 
wherein the base further includes: 
at least one recessed hole (see e.g. hole where connector 46 is located under access cover 52 in Fig. 3; ¶¶ 0080 and 0083. Alternatively see recessed hole where battery posts 48 are located under cover 51 in Fig. 4; ¶¶0080, 0083); 
at least one connector secured in the at least one recessed hole (see connector 46 within the recessed hole in Fig. 3, and alternatively DC battery posts 48 in recessed hole in Fig. 4; ¶¶ 0080 and 0083); 
wherein the at least one connector includes a flat portion (see flat portions making up the connector interface 46 in Fig. 3. See also flat portions making up the interface of 48 in Fig. 4), wherein the flat portion ensures a correct orientation of a 
wherein the flat portion angles the corresponding cable away from the housing (see flat portions angling the cable away from the housing for both interpretations; Figs. 3–4).
at least one dust cap to cover the at least one connector (access cover 52; ¶ 0083).
However, Reade is silent to the base including a first and second draw latch to attach the battery housing unit to a corresponding catch of the military radio.
Andrejkovics teaches radio frequency transmitters (Col. 1, lines 11-14 and Col. 2, lines 9-31) which can include at least two clasps to secure a sealed battery compartment to the transmitter body, and are mounted onto the base of the device (clasps 2 in Fig. 1B; Col. 4, lines 22–64). Andrejkovics further teaches the clasps are snap-latches (Col. 4, lines 24-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Reade and provide the multiple snap latches of Andrejkovics in the device of Reade, e.g. along the base analogous to Andrejkovics Fig. 1B, in order to allow for the attachment to a device which requires battery power, such as a radio transmitter, as taught above by Andrejkovics. The latches of Andrejkovics are interpreted by the Examiner to read on the claimed “draw latch” as they serve to draw and hold the two elements of Fig. 1B together, and there are no further limitations of the claimed “draw latch” to distinguish the claimed structure from the prior art. The modification would necessarily result in two draw latches, each with respective mounting 
However, modified Reade is silent to a layer comprising polyethylene and copper functionally positioned between the lid and the plurality of electrochemical battery cells.
Richardson teaches protective casings for electronic devices, including batteries (¶¶ 0002, 0041). Richardson teaches the shell of the enclosure can include material such as polyethylene along with a foam watertight and shock absorbing cushion to provide crush and impact resistance and a watertight seal (¶¶ 0088, 0105).
Hokari teaches a shielding film applied to a battery pack for shielding radiation of electromagnetic noise (abstract/overview). Hokari teaches the shielding film is applied on an insulating film and can include copper and/or aluminum layers to provide shielding of electromagnetic noise radiating from wiring in a battery pack enclosure (¶¶ 0008-–0010, 0030–0032).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Richardson and include polyethylene as a layer forming the base of the housing unit of Reade in order to provide benefits such as crush and impact resistance, among others, as taught above by Richardson. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Reade and include the layers of copper and/or aluminum on the polymer base layer of modified Reade in order to provide shielding of electromagnetic noise, as taught above by Hokari. Modified Reade discloses the claimed limitation except for the rearrangement of the layer of polyethylene and In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400. See also MPEP 2144.04 VI. C.
The only remaining difference between the claimed invention and the prior art is a coating to protect the plurality of electrochemical battery cells from electromagnetic interference.
Sonta teaches battery pack cases (abstract). Sonta teaches battery packs can include a cover for electromagnetic interference (EMI) shielding (¶¶ 0002, 0012, 0015). Sonta teaches the cover provides protection to the battery at a low weight while providing EMI shielding for the battery (¶¶ 0013-0015).
The devices of modified Reade and Sonta are analogous references in the field of battery pack cases. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Reade and include a cover of electromagnetic and radiofrequency interference to protect the battery 
Regarding claim 2, modified Reade further teaches wherein the coating comprises copper (see Sonta abstract and ¶ 0018).
Regarding claim 4, modified Reader further teaches the lid has a connector (see e.g. connector plug 47 in Fig. 3; ¶ 0080).
Regarding claim 10, modified Reade teaches the battery housing unit of claim 1, and further teaches at least one additional layer comprising polyethylene and copper, wherein the at least one additional layer material completely covers an interior surface of the base (it would have been obvious to include multiple heat dissipation layers of modified Reade above to at least aid in render less heat to the outer surface of the overall packaging of the device, as taught above by Yokoyama. The additional layer constitutes duplication of parts, where mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 124 USPQ 378, 380 (CCPA 1960). Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. See MPEP 2144.04 VI. B. Additionally, incorporation of the additional layer at least indirectly completely covers the interior surface of the bottom of the base as claimed; see modification above).
Regarding claim 14, modified Reade teaches the device of claim 1 as set forth above. The Examiner notes modified Reade teaches the layer includes polyethylene and copper, and thus is capable of the functions recited in instant claim 14 to the material being anti-static, anti-
Regarding claim 15, modified Reade further teaches the layer is positioned between a first substrate and a second substrate (e.g. top of battery 14, lower portion of lid 20, respectively, in Figs. 3-4).  
Regarding claim 16, modified Reade further teaches the layer includes at least one fold and/or at least one bump (see bumps within the interior of the housing and on battery 14 and thus would propagate into the layer disposed at that position; Reade Fig. 4).  
Regarding claim 19, modified Reade further teaches the plurality of electrochemical battery cells is contained in at least one casing (battery 14 in Fig. 4).
Regarding claim 21, modified Reade teaches the battery housing unit of claim 1, and further teaches wherein the at least one the first mounting plaque or the second mounting plaque, the first draw latch or the second draw latch, the at least one recessed hole, and the at least one connector are on a same side of the battery housing unit perpendicular to a bottom side of the base (e.g. right/front half of the housing unit in Figs. 1-4, corresponding to e.g. a front side, and perpendicular to the bottom side of the base. The Examiner notes the limitation does not require the elements to be positioned on the same surface or same face, but rather broadly a “side” of the housing. Thus the limitation is considered met).  
Regarding claim 22, modified Reade further teaches the layer further comprises aluminum (Inoue ¶ 0131).  
Regarding claim 25, modified Reade teaches the battery housing unit of claim 1. Reade further teaches the correct orientation of the corresponding cable is a thirty-degree angle 
Claims 1, 2, 4, 10, 14-16, 19, 21-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable Reade in view of Andrejkovics, Yokoyama et al. (US 2011/0064983 A1; hereinafter “Yokoyama”), Inoue et al. (US 2015/0086868 A1; hereinafter “Inoue”), and Sonta (US 2012/0100414 A1; hereinafter “Sonta”). Additional evidence provided by Australia Power Cords is relied upon by the Examiner.
Regarding claim 1, Reade teaches a battery housing unit (battery box 10; abstract and Figs. 1-4) comprising: 
a lid (lid 20; ¶¶ 0076-0077); 
a base (base shell 12; ¶¶ 0076-0077); and 
a plurality of electrochemical battery cells removably provided within the base (removable battery 14; ¶¶ 0001-0003, 0037, 0076, and 0092), wherein the plurality of electrochemical battery cells are operable to store chemical energy (i.e. electrochemical battery cells; ¶ 0003); 
wherein the base further includes: 

at least one connector secured in the at least one recessed hole (see connector 46 within the recessed hole in Fig. 3, and alternatively DC battery posts 48 in recessed hole in Fig. 4; ¶¶ 0080 and 0083); 
wherein the at least one connector includes a flat portion (see flat portions making up the connector interface 46 in Fig. 3. See also flat portions making up the interface of 48 in Fig. 4), wherein the flat portion ensures a correct orientation of a corresponding cable attached to the at least one connector (flat portions ensure correct orientation of the cable attached to the connector as required in Figs. 3 and 4; ¶ 0080); 
wherein the flat portion angles the corresponding cable away from the housing (see flat portions angling the cable away from the housing for both interpretations; Figs. 3–4).
at least one dust cap to cover the at least one connector (access cover 52; ¶ 0083).
However, Reade is silent to the base including a first and second draw latch to attach the battery housing unit to a corresponding catch of the military radio.
Andrejkovics teaches radio frequency transmitters (Col. 1, lines 11-14 and Col. 2, lines 9-31) which can include at least two clasps to secure a sealed battery compartment to the transmitter body, and are mounted onto the base of the device (clasps 2 in Fig. 1B; Col. 4, lines 22–64). Andrejkovics further teaches the clasps are snap-latches (Col. 4, lines 24-26).

However, modified Reade is silent to a layer comprising polyethylene and copper functionally positioned between the lid and the plurality of electrochemical battery cells.
Yokoyama teaches electronic devices with housings for batteries (abstract; ¶ 0017). Yokoyama teaches a heat dissipation layer (32) is formed between a housing (14) and the battery (13) to diffuse heat generated by the battery out and render less heat from the battery to the overall packaging of the device (¶ 0093).
Furthermore, Inoue teaches battery devices (abstract and Fig. 9B). Inoue teaches the exterior body of batteries can include a laminate structure including copper, aluminum, and polyethylene, for heat dissipation of the battery and portable electronic device (¶ 0131).
The devices of modified Reade and Yokoyama are analogous references in the field of housings for batteries. Therefore, it would have been obvious to one of ordinary skill in the art 
The only remaining difference between the claimed invention and the prior art is a coating to protect the plurality of electrochemical battery cells from electromagnetic interference.
Sonta teaches battery pack cases (abstract). Sonta teaches battery packs can include a cover for electromagnetic interference (EMI) shielding (¶¶ 0002, 0012, 0015). Sonta teaches 
The devices of modified Reade and Sonta are analogous references in the field of battery pack cases. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Reade and include a cover of electromagnetic and radiofrequency interference to protect the battery pack and constitutes only a low weight, as taught above by Sonta. The modification would necessarily result in a cover, i.e. coating, broadly recited, of a material resistant to electromagnetic interference to protect the battery cells, as claimed.
Regarding claim 2, modified Reade further teaches wherein the coating comprises copper (see Sonta abstract and ¶ 0018).
Regarding claim 4, modified Reader further teaches the lid has a connector (see e.g. connector plug 47 in Fig. 3; ¶ 0080).
Regarding claim 10, modified Reade teaches the battery housing unit of claim 1, and further teaches at least one additional layer comprising polyethylene and copper, wherein the at least one additional layer material completely covers an interior surface of the base (it would have been obvious to include multiple heat dissipation layers of modified Reade above to at least aid in render less heat to the outer surface of the overall packaging of the device, as taught above by Yokoyama. The additional layer constitutes duplication of parts, where mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 124 USPQ 378, 380 (CCPA 1960). Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. See MPEP 2144.04 VI. B. Additionally, incorporation of the additional layer at least indirectly completely covers the interior surface of the bottom of the base as claimed; see modification above).
Regarding claim 14, modified Reade teaches the device of claim 1 as set forth above. The Examiner notes modified Reade teaches the layer includes polyethylene and copper, and thus is capable of the functions recited in instant claim 14 to the material being anti-static, anti-radiofrequency, anti-electromagnetic interference, anti-corrosion, anti-tarnish, and combinations thereof. See MPEP 2112.01.
Regarding claim 15, modified Reade further teaches the layer is positioned between a first substrate and a second substrate (e.g. top of battery 14, lower portion of lid 20, respectively, in Figs. 3-4).  
Regarding claim 16, modified Reade further teaches the layer includes at least one fold and/or at least one bump (see bumps within the interior of the housing and on battery 14 and thus would propagate into the layer disposed at that position; Reade Fig. 4).  
Regarding claim 19, modified Reade further teaches the plurality of electrochemical battery cells is contained in at least one casing (battery 14 in Fig. 4).
Regarding claim 21, modified Reade teaches the battery housing unit of claim 1, and further teaches wherein the at least one the first mounting plaque or the second mounting plaque, the first draw latch or the second draw latch, the at least one recessed hole, and the at least one connector are on a same side of the battery housing unit perpendicular to a bottom side of the base (e.g. right/front half of the housing unit in Figs. 1-4, corresponding to e.g. a front side, and perpendicular to the bottom side of the base. The Examiner notes the limitation 
Regarding claim 22, modified Reade further teaches the layer further comprises aluminum (Inoue ¶ 0131).  
Regarding claim 25, modified Reade teaches the battery housing unit of claim 1. Reade further teaches the correct orientation of the corresponding cable is a thirty-degree angle relative to the base (see plug 46 in Fig. 4). Furthermore, the AC general Power Outlet (46) of Reade is an Australian outlet plug, as evidenced by Australia Power Cords (see inventorship and assignee, and the drawing matching the shape of the plug 46 in Reade). Australia Power Cords also shows a 60 degree angle of the flat portions from the vertical, which would thus correspond to a 30 degree angle from the horizontal, i.e. the base of the housing in Fig. 3. Thus the limitation is considered met.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Reade in view of Andrejkovics, Richardson, Hokari, and Sonta as applied to claim 1 above, and further in view of Luther et al. (US PG Publication 2006/0147172 A1; hereinafter “Luther”).
Regarding claims 11-12, modified Reade teaches the device of claim 1, the limitations of which are set forth above. However, modified Reade is silent to the at least one dust cap is attached to the base via a lanyard attached to the at least one the first mounting plaque or the second mounting plaque, and a length of the lanyard is shorter than a distance between the first mounting plaque or the second the at least one mounting plaque and a bottom side of the base.

The devices of modified Reade and Luther are analogous references in the field of electric connectors with protective covers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Reade and include a lanyard for the dust cap/access port cover in order to allow for the cover to remain attached to the connector after removal. Additionally, it would have been obvious to one of ordinary skill in the art to substitute the hinge structure of the cover of modified Reade for the lanyard cover of Luther because the simple substitution of one known element for another to perform the same function, in the instant case to hold a cover to an electric connector, supports a prima facie obviousness determination, especially since one of ordinary skill in the art has a reasonable expectation of success based upon the teachings of Luther above (see MPEP 2143 I. B.). The modification would necessarily result in a lanyard attached to the dust cap and at least indirectly to the first or second moutning plaques of modified Reade, as well as a length of the lanyard being shorter than the separation distance between the mounting plaques and the bottom side of the base when the access port is covered.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Reade in view of Andrejkovics, Richardson, Hokari, and Sonta as applied to claim 1 above, and further in view of Gissin et al. (WIPO publication WO 2015/181673 A1; citations from US PG Publication 2017/0110896 A1, corresponding to 371 National Stage Entry of said WIPO publication; Rechargeable Military Batteries is relied upon by the Examiner).
Regarding claim 24, modified Reade teaches the battery housing unit of claim 1, the limtiations of which are set forth above. However, modified Reade is silent to the plurality of electrochemical battery cells comprises lithium ion rechargeable batteries.  
Gissin teaches batteries in housings (abstract). Gissin teaches the electrochemical cells can include rechargeable lithium ion batteries (ELI-0414 batteries are Li-ion batteries, as evidenced by Epsilor, and therefore electrochemical cells; Gissin ¶¶ 0016 and 0101).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Modified Reade and use the lithium ion batteries of Gissin for that of modified Reade because the simple substitution of one known element for another, in the instant case, electrochemical cells in a battery housing, supports a prima facie obviousness determination (see MPEP 2144.07).
Claims 9, 17-18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Reade in view of Andrejkovics, Yokoyama, Inoue, and Sonta as applied to claim 1 above, and further in view of Olsson et al. (US PG Publication 2013/0164567 A1; hereinafter “Olsson”).
Regarding claims 9, 18, and 23, modified Reade teaches the battery housing unit of claim 1, the limitations of which are set forth above. Reade teaches a unitary piece for the base (see base 12 in Figs. 1-4 as one piece; see also MPEP 2144.04 V. B. regarding obviousness of making elements integral); however, modified Reade is silent to the base comprises a composite metal foam (instant claims 9 and 23), or a piece of plastic (instant claim 18).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Reade and form the base of the battery housing from composite metal foam or a piece of plastic, as taught above by Olsson as acceptable materials for forming battery housings, because the selection of known materials based upon their suitability for their intended use, in the instant case battery housing materials, supports a prima facie obviousness determination (see MPEP 2144.07).
The Examiner notes the limitation “formed via injection molding” is a limitation pertaining to the manner/method in which the product is made, i.e. a product by process limitation. As claims 1 and 18 are drawn to a product, and not a method of making, this limitation is not afforded patentable weight to the claimed invention so long as the resulting product of the prior art is the same as that of Applicant; if the product in the product-by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process, see In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). As the device of modified Reade meets all structural limitations presented, and the steps of injection molding do not provide any additional structural differences between the claimed invention and the device of the prior art, the limitations are considered met.

Olsson teaches the housing includes a lid (lid assembly 120 in Figs. 2 and 6-7; ¶0101) which is attached to the base (case assembly 620/610 in Figs. 6-7; ¶¶ 0133 and 0135) using screws in holes (616; ¶ 0134).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Reade and include a plurality of holes for screws to attach the lid to the base in order to form a reliably sealed battery enclosure, as taught above by Olsson (¶¶ 0134 and 0143).
The Examiner notes the limitations wherein the holes are “for attachment to the base” and the plurality of holes is “configured to receive a plurality of screws” are recitations of intended use and/or functional language. The limitations are afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitations do not further structurally limit the claimed invention beyond holes recited in instant claim 17. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. Modified Reade teaches all positively recited limitations and therefore is capable of the use recited by Applicant. Furthermore, Olsson shows screws in the holes as claimed (see Fig. 7).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Reade in view of Andrejkovics, Yokoyama, Inoue, and Sonta as applied to claim 1 above, and further in view of Luther et al. (US PG Publication 2006/0147172 A1; hereinafter “Luther”).

Luther teaches electric connectors including dust caps (abstract; Fig. 14). Luther teaches dust caps include lanyards to allow for the dust cap to remain attached to the plug after removal (¶¶ 0036 and 0048).
The devices of modified Reade and Luther are analogous references in the field of electric connectors with protective covers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Reade and include a lanyard for the dust cap/access port cover in order to allow for the cover to remain attached to the connector after removal. Additionally, it would have been obvious to one of ordinary skill in the art to substitute the hinge structure of the cover of modified Reade for the lanyard cover of Luther because the simple substitution of one known element for another to perform the same function, in the instant case to hold a cover to an electric connector, supports a prima facie obviousness determination, especially since one of ordinary skill in the art has a reasonable expectation of success based upon the teachings of Luther above (see MPEP 2143 I. B.). The modification would necessarily result in a lanyard attached to the dust cap and at least indirectly to the first or second moutning plaques of modified Reade, as well as a length of the lanyard being shorter than the separation distance .
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Reade in view of Andrejkovics, Yokoyama, Inoue, and Sonta as applied to claim 1 above, and further in view of Gissin et al. (WIPO publication WO 2015/181673 A1; citations from US PG Publication 2017/0110896 A1, corresponding to 371 National Stage Entry of said WIPO publication; hereinafter “Gissin”). Additional evidence provided by Epsilor (article entitled Rechargeable Military Batteries is relied upon by the Examiner).
Regarding claim 24, modified Reade teaches the battery housing unit of claim 1, the limtiations of which are set forth above. However, modified Reade is silent to the plurality of electrochemical battery cells comprises lithium ion rechargeable batteries.  
Gissin teaches batteries in housings (abstract). Gissin teaches the electrochemical cells can include rechargeable lithium ion batteries (ELI-0414 batteries are Li-ion batteries, as evidenced by Epsilor, and therefore electrochemical cells; Gissin ¶¶ 0016 and 0101).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Modified Reade and use the lithium ion batteries of Gissin for that of modified Reade because the simple substitution of one known element for another, in the instant case, electrochemical cells in a battery housing, supports a prima facie obviousness determination (see MPEP 2144.07).
Claims 9, 17-18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Reade in view of Andrejkovics, Richardson, Hokari, and Sonta as applied to claim 1 above, and further in view of Olsson et al. (US PG Publication 2013/0164567 A1; hereinafter “Olsson”).

Olsson teaches housings for batteries (modular sealed battery pack; abstract). Olsson teaches the housing is formed of various materials, including a composite metal foam (¶¶ 0091-0093) or a unitary piece of plastic (single unit for housing 110 of various materials including plastics made by molding; ¶ 0093).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Reade and form the base of the battery housing from composite metal foam or a piece of plastic, as taught above by Olsson as acceptable materials for forming battery housings, because the selection of known materials based upon their suitability for their intended use, in the instant case battery housing materials, supports a prima facie obviousness determination (see MPEP 2144.07).
The Examiner notes the limitation “formed via injection molding” is a limitation pertaining to the manner/method in which the product is made, i.e. a product by process limitation. As claims 1 and 18 are drawn to a product, and not a method of making, this limitation is not afforded patentable weight to the claimed invention so long as the resulting product of the prior art is the same as that of Applicant; if the product in the product-by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process, see In re Thorpe, 
Regarding claim 17, modified Reade teaches the battery housing unit of claim 1. However, modified Reade is silent to the lid includes a plurality of holes.
Olsson teaches the housing includes a lid (lid assembly 120 in Figs. 2 and 6-7; ¶0101) which is attached to the base (case assembly 620/610 in Figs. 6-7; ¶¶ 0133 and 0135) using screws in holes (616; ¶ 0134).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Reade and include a plurality of holes for screws to attach the lid to the base in order to form a reliably sealed battery enclosure, as taught above by Olsson (¶¶ 0134 and 0143).
The Examiner notes the limitations wherein the holes are “for attachment to the base” and the plurality of holes is “configured to receive a plurality of screws” are recitations of intended use and/or functional language. The limitations are afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitations do not further structurally limit the claimed invention beyond holes recited in instant claim 17. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. Modified Reade teaches all positively recited limitations and therefore is capable of the use recited by Applicant. Furthermore, Olsson shows screws in the holes as claimed (see Fig. 7).
Response to Arguments
Applicant's arguments filed 12 August 2021 have been fully considered but they are not persuasive.
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection, set forth above. Applicant’s arguments which pertain to the instant grounds of rejection are answered, in order presented, below.
Applicant argues on page 9 that the Examiner has not considered all of the limitations of claim 1, namely the feature of the latch being operable to attach to a catch of a military radio. The Examiner respectfully disagrees. While Applicant may contend that the limitation was not considered, it was fully considered and treated as a limitation of functional language and/or intended use (see page 5 of the Final Action dated 13 May 2020), and thus carries limited patentable weight in the claim. Therefore, the limitation was fully addressed.
Applicant argues on pages 9–10 that “the outlet of Reade fails to include a flat portion that ensures a correct orientation of a corresponding cable”. The Examiner respectfully disagrees. The outlet (46; Fig. 3) of Reade included numerous slots, i.e. flat portions, which are used to ensure the correct configuration of a plug and cable. The plug will not insert into the flat portions/slots unless they are in the correct configuration. Thus, the flat portions ensure a correct orientation of the corresponding cable as claimed. Further, the new limitation is considered met by Reade as the plug will also act to angle the cable away from the device and latch, broadly recited. 
Applicant argues on pages 16–19 secondary considerations, specifically the claimed invention addressing a long-felt need. Applicant points to several references to support this In re Schulze
Applicant argues on page 19 that the limitation of claim 10 to an additional layer covering an interior surface of the base is not mere duplication of parts and not simply stacking a layer of material, but rather “placing a material in a location that improves the heat dissipation and heat protection of the claimed invention”. The Examiner respectfully disagrees. The examiner notes the limitation as claimed broadly recites “at least one additional layer completely covers an interior surface of the base”. The Examiner notes that under the broadest reasonable interpretation of the terms of the limitation, a layer which lies above the base is also covering the underlying surfaces within the base. Therefore, absent clearer claim language to recite the layer is in direct contact with the base or interposed between different elements of the device, the limitation is considered met, broadly recited. Applicant further argues various features of the additional layer of polyethylene and copper satisfying various features and the long-felt need. These arguments are not persuasive for the reasons set forth in paragraph 18 above, and because the limitation in question does not recite the specific configuration Applicant contends the proposed benefit results from (see above).
Applicant argues on page 21 that the limitation of claim 21 is not met and that the device of modified Reade does not meet the claimed limitations of the recited elements being on the same side perpendicular to the bottom side of the base. The Examiner respectfully disagrees. The limitation in question merely recites “side” and not “surface” nor “face”, and thus does not require the elements to be in the same plane or surface of the device. Thus the front side of the device, i.e. the half of the device in Figs. 1-4 described above in the rejection, contains all the indicated elements and is also perpendicular to the bottom side surface of the base, as claimed.
Applicant argues on page 21 the angle of Reade is not the claimed thirty degree angle relative to the base. The Examiner respectfully disagrees. See attached evidence provided in Australia Power Cords to show that the flat portions would be thirty degrees, as claimed.
Applicant’s arguments with respect to claims dependent from independent claim 1 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the incorporation of new features into the amended independent claim. No additional arguments are presented. However, as discussed above and in the new grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726